                                                Case 2:18-mj-00461-GWF Document 10-1 Filed 10/22/18 Page 1 of 2




                                            1   ORDR
                                                LIESL FREEDMAN
                                            2   General Counsel
                                                Nevada Bar No. 5309
                                            3   MATTHEW J. CHRISTIAN
                                                Assistant General Counsel
                                            4   Nevada Bar No. 8024
                                                Las Vegas Metropolitan Police Department
                                            5   400 S. Martin Luther King Blvd.
                                                Las Vegas, Nevada 89106
                                            6   Tel: (702) 828-4970
                                                Fax: (702) 828-4973
                                            7   Email: m16091c@lvmpd.com
                                                Attorneys for Plaintiff
                                            8   Las Vegas Metropolitan Police Department

                                            9
                                                                           UNITED STATES DISTRICT COURT
                                           10                                 CLARK COUNTY, NEVADA
                                           11
Las Vegas Metropolitan Police Department




                                                 UNITED STATES OF AMERICA,
                                           12
   OFFICE OF GENERAL COUNSEL




                                                                                                           Case No.   2:18-mj-00461-GWF
                                                                              Plaintiff,
      400 S. Martin L. King Blvd.
       Las Vegas, Nevada 89106




                                           13           vs.
            (702) 828-3310




                                           14    EUGENE LEE
                                           15                                 Defendant.
                                           16
                                           17
                                                                        ORDER TO SERVE FEDERAL INMATE
                                           18                         EUGENE LEE IN THE DISTRICT OF HAWAII

                                           19          Pursuant to Las Vegas Metropolitan Police Department’s Motion for an Order to Serve
                                           20   Eugene Lee in Federal Custody in the District of Hawaii,
                                           21          IT IS HEREBY ORDERED that the United States Marshall’s Service personally serve
                                           22   Federal Inmate EUGENE LEE, Federal Inmate #15891-022, who is presently housed at the
                                           23   ///
                                           24   ///

                                           25   ///

                                           26   ///

                                           27   ///

                                           28   ///

                                                                                           1
                                                Case 2:18-mj-00461-GWF Document 10-1 Filed 10/22/18 Page 2 of 2



                                                                                                                       Case No. 2:18-mj-00461-GWF
                                            1                                                                          Order to Serve Federal
                                                                                                                       Inmate Eugene Lee in
                                                                                                                       the District of Hawaii
                                            2
                                            3
                                            4   Federal Detention Center Honolulu with a copy of the Civil Summons and Complaint for
                                            5   Forfeiture pertaining to Nevada District Court, Clark County, Nevada Case No. A-18-779541-C.
                                            6          DATED this 23rd          October
                                                                  ____ day of __________________, 2018.
                                            7
                                            8                                                    _______________________ _________
                                                                                                 FEDERAL
                                                                                                UNITED     DISTRICT
                                                                                                        STATES      COURT JUDGE
                                                                                                                MAGISTRATE   JUDGE
                                            9
                                                Respectfully submitted,
                                           10
                                           11
Las Vegas Metropolitan Police Department




                                                /s/ Matthew J. Christian
                                           12
   OFFICE OF GENERAL COUNSEL




                                                MATTHEW J. CHRISTIAN
      400 S. Martin L. King Blvd.
       Las Vegas, Nevada 89106




                                                Assistant General Counsel
                                           13   Nevada Bar No. 8024
            (702) 828-3310




                                                Las Vegas Metropolitan Police Department
                                           14   400 S. Martin Luther King Blvd.
                                                Las Vegas, Nevada 89106
                                           15   Attorneys for Plaintiff
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28   LVMPD REF EV#180427-1788/ja

                                                                                           2
